Title: To Thomas Jefferson from Steuben, 15 February 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Chesterfield Co. He. 15 feby 81

General Muhlenberg has just forwarded me the inclosed Letters. What can have given rise to a correspondence of this nature I cannot say. It was contrary to my wish or desire. I shall be glad to know your Excellencys pleasure respecting the Exchange proposed by Genl. Arnold, both the Prisoners belonging to the State.
I inclose a Receipt for the Twenty Guineas sent in agreable to your desire.
I am extremely anxious to get off the Detachment for the Southard. I inclose an exact state of what Cloathing we can have ready here, and I must intreat your Excellency to take such measures as will insure us the remainder by the day fixed. I need not point out the necessity of our exertions. The inclosed Copy of Genl. Greens Letter will suffice.
There seems to be a difficulty in getting the shirts made up. This surprizes me especially after Colo. Carey informd me had wrote Mr. Armstead offering to make a large number I think 150 and was never honord with an Answer. I am convinced many private families would gladly assist.
I shall give the necessary direction for Arranging Colo. Taylors Regiment in the manner you mention.
